Title: From George Washington to Amelia Leigh Lloyd, 26 November 1782
From: Washington, George
To: Lloyd, Amelia Leigh


                  
                     Madam,
                     Newburg 26th Novr 1782
                  
                  I have the honor to forward the enclosed Letters to you, and am respectfully Your most obedient most hble Servant
                  
                     G:rge Washington
                  
                  
                     P.S.  I was upon the point of sealing the packet which contained the above when your favour of the 5th inclosing letters for your friends in England was presented to me.  I have put the latter undr cover to Major Murray of New York, and have no doubt of their being in his hands in the course of a day or two, as it rarely happens that three succeeding days go over, without a Flag’s passing between the advanced posts of the two armies.
                     I felt a pleasure at being informed by you, that your friends were all well, when you last heard from them by way of France.  The letter which I now have the honor to send you, will I hope convey acco’ts equally pleasing, and of more recent date.  I am &c.
                  
                  
                     GrgeW.
                  
               